ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting the claims in appellant’s application for a patent.
The invention relates to a mechanical pencil having a peculiar plunger construction. There is a needless multiplicity of counts in the application, as, out of the seven, counts 1, 5 and 7, here reproduced, sufficiently define the invention:
“1. In a pencil, the combination of a body and lead-advancing mechanism, including a plunger, said plunger having side projections that act as threads, said projections being formed of metal that has been displaced laterally from the body of the plunger.”
“5. A plunger for use in mechanical pencils, said plunger consisting of a length of wire having a plurality of lateral projections corresponding to threads, the metal in the lateral projections being composed of a portion of the metal of the body of the plunger that has been displaced laterally.”
“7. A lead-propelling plunger, composed of a length of wire, one end of which is flattened and the opposite end of which is provided with a plurality of separate, noneontinuous, lateral projections composed of metal displaced from the body of the wire by locally reducing the cross-sectional area thereof,”
In his specification appellant directs attention to the importance, in the commercial manufacture of mechanical pencils of the type in which a threaded plunger is utilized, of having the eoaeting threads on the tube and plunger sufficiently firm and rugged in construction as to withstand the hard usage to which such pencils usually are subjected. The applicant then says that in his invention the lead tube with which the, plunger co-op*1009erates is provided with helical grooves corresponding to threads, and that “the plunger for co-operation therewith consists of a wire having its head flattened, the threads for cooperation with the helical groove in the tube being formed by one stroke of a die, in which the metal is flattened at diametrically opposite points and caused to flow outside of the normal contour of the wire. This results in the formation of lateral projections from the wire.”
Appellant contends that he has thus produced a simpler and more efficient construction than is to be found in the prior art; that his pencil is easily disassembled and new lead installed.
The principal references cited by the Patent Office tribunals are the patents to Bergen and Most (No. 1,319,039, October 21, 1919; No. 1,325,570, December 23, 1919). In the Bergen patent there is no flattened head or end of the plunger, nor is it provided with, laterally displaced projections. The plunger of the Most patent has no flattened head, nor has it laterally displaced projections, unless the two bends therein can be so considered; and, in our view, it would be a strained construction to rulé that such bends constitute “lateral projections corresponding to threads, the metal in the lateral projections being composed of a portion of the metal of the body of the plunger that has been displaced laterally.”
It thus appears that the claims of the issue avoid the cited references. In other words, appellant has produced a pencil with novel elements and characteristics. The claims are carefully limited in scope,-so as to cover no more than what has been accomplished by him. The device is practical, marks an advance in the art, and we think its production involved the exercise of inventive faculties.
Decision reversed as to claims 1, 5, and 7. Affirmed as to other claims.
Reversed as to claims 1, 5, and 7.
Affirmed as to other claims.